EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of November
15, 2011, is by and among AMERICAN MIDSTREAM, LLC, a Delaware limited liability
company (the “Borrower”), AMERICAN MIDSTREAM PARTNERS, LP, a Delaware limited
partnership (“Parent”), BANK OF AMERICA, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below (the
“Lenders”), and the Lenders party hereto.
R E C I T A L S
A.    The Borrower, Parent, the Lenders, the Administrative Agent and the other
agents referred to therein are parties to that certain Credit Agreement dated as
of August 1, 2011 (the “Credit Agreement”), pursuant to which the Lenders have
made certain Loans and provided certain Commitments (subject to the terms and
conditions thereof) to the Borrower.
B.    Parent, as buyer, and Marathon Oil Company, an Ohio corporation, as seller
(“Seller”), intend to enter into a Purchase and Sale Agreement (the “Purchase
Agreement”), pursuant to which Parent will agree to purchase, directly or
indirectly, from Seller a 50% non-operating interest in the Burns Point Gas
Plant in St. Mary Parish, Louisiana (such acquisition, the “Acquisition” and
such acquired interest, the “Plant”).
C.    In order to permit the Acquisition and the transactions relating thereto
or arising therefrom, each of the Borrower and Parent wishes, and the Lenders
signatory hereto and the Administrative Agent are willing, to amend the Credit
Agreement as more fully described herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles and sections of the Credit Agreement.
As used in this Amendment, the following terms have the meaning specified below:
“Burns Point Closing Date” means the date that the Acquisition is consummated.
“Burns Point Sub” means the direct or indirect wholly-owned Subsidiary of
Borrower formed to hold the assets acquired pursuant to the Purchase Agreement.
“First Amendment Effective Date” has the meaning assigned to such term in
Section 3 hereof.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.01 (Defined Terms).
(a)    The definition of “Agreement” is hereby amended by adding the words ", as
further amended by the First Amendment" after the words "this Credit Agreement".
(b)    The definition of “Consolidated EBITDA” is hereby amended by adding the
following to the end of the definition thereof:
Notwithstanding the foregoing, the sole Consolidated EBITDA attributable to
Burns Point Sub shall be the amount of cash received by Burns Point Sub pursuant
to the Burns Point Operating Agreement during such period, to the extent
deposited into a deposit account subject to a Control Agreement, minus the
amount of cash paid by Burns Point Sub pursuant to the Burns Point Operating
Agreement during such period.
(c)    The definition of “Consolidated Net Income” is hereby amended by adding
the following to the end of the definition thereof:
Notwithstanding the foregoing, Consolidated Net Income that would otherwise be
attributable to Burns Point Sub shall be disregarded for purposes of this
definition.
(d)    The definition of “Responsible Officer” is hereby amended by amending and
restating the first sentence to read as follows:
means the chief executive officer, president, principal financial officer,
treasurer, assistant treasurer or controller of a Loan Party or the General
Partner, as applicable, and, solely for purposes of (i) the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and (ii) the delivery of the certified report pursuant
to Section 6.01(l), the controller of the Borrower or the Parent.
(e)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate:
“Burns Point Operating Agreement” means that certain Agreement for the
Construction and Operation of the Burns Point Gas Plant St. Mary Parish,
Louisiana dated as of September 8, 1981 among the Plant Owners, as amended prior
to the Burns Point Closing Date.
“Burns Point PSA” means that certain Purchase and Sale Agreement in respect of
the Burns Point Operating Agreement and associated assets, entered into prior to
the Burns Point Closing Date by and among any of Parent, the Borrower or a
wholly-owned Subsidiary of the Borrower (as designated by Parent), as buyer, and
Marathon Oil Company, an Ohio corporation, as seller.
“Burns Point Sub” means the direct or indirect wholly-owned Subsidiary of
Borrower formed to hold the interests in the Plant acquired pursuant to the
Burns Point PSA.
“First Amendment” means the First Amendment to Credit Agreement, dated as of
November 15, 2011, by and among the Parent, the Borrower, the Administrative
Agent and the Lenders party thereto.
“Plant” means the Burns Point Gas Plant in St. Mary Parish, Louisiana.
“Plant Operator” means the Person acting as operator of the Plant at any given
time.
“Plant Owners” means those Persons with an ownership interest in the Plant at
any given time.
2.2    Amendments to Section 7.01 (Liens). Section 7.01 is hereby amended by (i)
deleting the word “and” at the end of subsection (q) thereof, (ii) deleting the
period at the end of subsection (r) thereof and replacing it with the word “;
and” and (iii) adding the following new subsection to the end thereof:
(s)     Liens in favor of the Plant Owners or Plant Operator arising under or
pursuant to the Burns Point Operating Agreement as in effect on the date of the
First Amendment.
2.3    Amendments to Section 7.02 (Investments). Section 7.02 is hereby amended
by replacing subsection (c) thereof with the following new subsection (c):
(c)     Investments of (i) Parent in the Borrower and Finance Co (subject to the
limitations on the activities of Finance Co set forth in the definition
thereof), (ii) the Borrower in any wholly-owned Subsidiary that is a Guarantor,
and (iii) any wholly-owned Subsidiary that is a Guarantor in the Borrower or in
another wholly-owned Subsidiary that is a Guarantor; provided, however, that
clauses (ii) and (iii) shall not permit Investments in Burns Point Sub, it being
understood that Investments in Burns Point Sub may only be made pursuant to and
to the extent permitted by Section 7.02(i).
2.4    Amendment to Section 7.09 (Burdensome Agreements). Section 7.09 is hereby
amended by deleting the “;” at the end of clause (B) thereof, and adding the
following new clause immediately thereafter:
or (C) the Burns Point Operating Agreement as in effect on the date of the First
Amendment;
2.5    New Section 7.25. The following new Section 7.25 shall be added:
7.25 Limitations on Burns Point Sub. Permit Burns Point Sub to acquire any
assets other than its interests in the Burns Point Operating Agreement and
interests in such contracts and agreements attributable and ancillary thereto.
Section 3.    Conditions Precedent. This Amendment shall not become effective
until the date (the "First Amendment Effective Date") on which each of the
following conditions is satisfied (or waived in accordance with Section 10.01 of
the Credit Agreement):
3.1    Counterparts. The Administrative Agent shall have received from the
Required Lenders, Parent and the Borrower, executed counterparts (in such number
as may be requested by the Administrative Agent) of this Amendment.
3.2    No Default or Event of Default. As of the First Amendment Effective Date
after giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.
3.3    Fees. The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the First
Amendment Effective Date, including (a) to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement and (b) $10,000 paid to each Lender that has
approved the Amendment on or before November 15, 2011.
3.4    Financial Information. The Administrative Agent shall have received
financial projections and other financial information in respect of the
Acquisition satisfactory to it.
3.5    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.
Section 4.    Post-Effectiveness Covenant. Parent and Borrower covenant to
satisfy the following on or prior to the Burns Point Closing Date (provided,
that in case of Section 4.2, Section 4.5, Section 4.7, and Section 4.9 below,
the Administrative Agent may extend the delivery date for the items required
thereunder to a date not more than 30 Business Days after the Burns Point
Closing Date, in its sole discretion):
4.1    Guaranty. The Administrative Agent shall have received from Burns Point
Sub an executed counterpart of the Guaranty and Collateral Agreement or a
joinder thereto in form and substance satisfactory to the Administrative Agent.
4.2    Security Documents. The Administrative Agent shall have received (i) all
necessary financing statements in respect of Burns Point Sub, (ii) any other
Security Documents, amendments thereto or related deliverables reasonably
requested by the Administrative Agent for the creation, continuation and
perfection of Liens in favor of the Secured Parties as contemplated by the Loan
Documents, including Control Agreements, in each case, duly completed and
executed (as applicable) in sufficient number of counterparts and in proper form
for recording, if necessary, in form and substance satisfactory to the
Administrative Agent, (iii) all judgment, tax and lien searches in respect of
Burns Point Sub reasonably requested by the Administrative Agent and (iv) all
other information that would have been required pursuant to Section 4.01(a)(iii)
of the Credit Agreement if the Burns Point Sub had existed and the Acquisition
had occurred prior to the initial Credit Extension under the Credit Agreement,
as may be reasonably requested by the Administrative Agent.
4.3    Corporate Documents. The Administrative Agent shall have received such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of Burns Point Sub as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with the Amendment and the other Loan Documents to which Burns
Point Sub is a party, and such documents and certifications as the
Administrative Agent may reasonably require to evidence that Burns Point Sub is
duly organized or formed, and that Burns Point Sub is validly existing, in good
standing and qualified to engage in business in each jurisdiction required by
Section 5.01 of the Credit Agreement.
4.4    Approvals. The Administrative Agent shall have received a certificate of
a Responsible Officer of the Borrower satisfactory to the Administrative Agent
either (A) attaching copies of all consents, licenses and approvals required in
connection with the Acquisition, and such consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required.
4.5    Insurance. The Administrative Agent shall have received, in form
satisfactory to the Administrative Agent, evidence that all insurance required
to be held by Burns Point Sub pursuant to the Credit Agreement has been obtained
and is in full force and effect, including certificates of insurance naming the
Collateral Agent, on behalf of the Lenders, as loss payee and as an additional
insured, as the case may be, under all insurance policies maintained with
respect to the assets and properties of Burns Point Sub that constitute
Collateral.
4.6    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Burns Point Closing Date and signed by a Responsible
Officer of the Borrower, confirming compliance with the conditions set forth in
Section 4.02 of the Credit Agreement.
4.7    Opinion. The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Burns Point Closing Date) of Andrews Kurth LLP, counsel to the Loan Parties, and
Louisiana counsel to the Loan Parties, addressed to the Administrative Agent,
the Collateral Agent and each Lender, covering such matters relating to the
Burns Point Sub, the Loan Parties, this Amendment, the Loan Documents as the
Administrative Agent shall reasonably request and in form and substance
satisfactory to the Administrative Agent and its counsel. The Borrower hereby
requests such counsel to deliver such opinion.
4.8    Patriot Act. Burns Point Sub shall have provided the documentation and
other information to the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Anti-Terrorism Laws.
4.9    Recording Expenses. The Borrower shall have paid or made arrangements to
pay all applicable recording taxes, fees, charges, costs and expenses required
for the recording of any Security Documents or amendments thereto to be recorded
on or about the Burns Point Closing Date.
4.10    Section 5.13. The Borrower shall have delivered the necessary
supplements to Schedule 5.13 of the Credit Agreement as required by Section 5.13
of the Credit Agreement.
4.11    Section 7.02(g). The Borrower shall be in compliance with Section
7.02(g) of the Credit Agreement in respect of the Acquisition. The parties
hereto acknowledge that the pro forma Consolidated Total Leverage Ratio set
forth in the certificate delivered pursuant to Section 7.02(g)(iv)(B) of the
Credit Agreement will be the Consolidated Total Leverage Ratio for purposes of
determining the Applicable Rate from the first Business Day immediately
following the Burns Point Closing Date until the first Business Day immediately
following the date a Compliance Certificate is next delivered pursuant to
Section 6.02(a) of the Credit Agreement.
4.12    Burns Point Operating Agreement. The Burns Point Operating Agreement
shall not be amended in a manner adverse to the Lenders during the period
commencing with the First Amendment Effective Date and ending with the Burns
Point Closing Date.
4.13    Other Documents. The Administrative Agent shall have received such other
documents or agreements as it may reasonably request in connection with Burns
Point Sub or the Acquisition.
Section 5.    Miscellaneous.
5.1    Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.
5.2    Ratification and Affirmation; Representations and Warranties. Each of the
undersigned does hereby adopt, ratify, and confirm the Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. Each of
the Borrower and Parent hereby (a) acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (b) represents and warrants to the Lenders that: (i) as of the date
hereof, after giving effect to the terms of this Amendment, all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date as supplemented or subject to such qualifications as
are set forth in the applicable Schedule(s) as of the First Amendment Effective
Date and (ii) (A) as of the date hereof, no Default has occurred and is
continuing and (B) immediately after giving effect to this Amendment, no Default
will have occurred and be continuing.
5.3    Loan Document. This Amendment and each agreement, instrument, certificate
or document executed by the Borrower or any of its officers in connection
therewith are "Loan Documents" as defined and described in the Credit Agreement
and all of the terms and provisions of the Loan Documents relating to other Loan
Documents shall apply hereto and thereto.
5.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
5.5    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
5.6    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[signature pages follow]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


AMERICAN MIDSTREAM, LLC,
as Borrower






By: /s/ Sandra M. Flower            
Name:
Sandra M. Flower

Title:
Vice President of Finance



AMERICAN MIDSTREAM PARTNERS, LP,
as Parent
By:
American Midstream GP, LLC,
a Delaware limited liability company,
its sole general partner







By: /s/ Sandra M. Flower            
Name:
Sandra M. Flower

Title:
Vice President of Finance    



BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
By: /s/ Kevin L. Ahart


Name:    Kevin L. Ahart
Title:    Vice President






BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer




By: /s/ Adam H. Fey             
Name:    Adam H. Fey
Title:    Director










CITIBANK, N.A.,
as a Co-Syndication Agent and a Lender






By: /s/ John F. Miller             
Name:     John F. Miller
Title: Attorney-in-Fact
    




COMERICA BANK,
as a Co-Syndication Agent and a Lender






By:     /s/ Katya Evseev                
Name:    Katya Evseev
Title: Corporate Banking OFficer


COMPASS BANK,
as a Documentation Agent and a Lender




By:     /s/ Greg Determann                
Name:    Greg Determann    
Title: Senior Vice President


RAYMOND JAMES BANK, FSB,
as a Lender




By:     /s/ Scott G. Axelrod                
Name:    Scott G. Axelrod    
Title: Vice President



1
HN\872807.6